Case 1:18-cv-00378-WES-PAS Document 150 Filed 12/07/20 Page 1 of 11 PageID #: 2257



                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF RHODE ISLAND
   ____________________________________
                                        )
   AMERICAN TRUCKING ASSOCIATIONS,      )
   INC.; CUMBERLAND FARMS, INC.;        )
   M&M TRANSPORT SERVICES, INC.; and    )
   NEW ENGLAND MOTOR FREIGHT, INC.,     )
                                        )
        Plaintiffs,                     )
                                        )
             v.                         )   C.A. No. 18-378 WES
                                        )
   PETER ALVITI, JR., in his official )
   capacity as Director of the Rhode    )
   Island Department of Transportation;)
   and RHODE ISLAND TURNPIKE AND        )
   BRIDGE AUTHORITY,                    )
                                        )
        Defendants.                     )
   ____________________________________)

                                 MEMORANDUM AND ORDER
                    ON DEFENDANTS’ MOTION FOR INTERLOCUTORY APPEAL

   I.     Background 1

          In their quest to prove a discriminatory motive behind “The

   Rhode Island Bridge Replacement, Reconstruction, and Maintenance

   Fund       Act     of    2016”,   R.I.   Gen.    Laws   §    42-13.1-1   to   -17

   (“RhodeWorks”), Plaintiffs issued subpoenas seeking documents and

   testimony         from    Governor   Gina   M.   Raimondo,    Speaker    Nicholas

   Mattiello, Representative Stephen R. Ucci, and a company named CDM

   Smith.      See Subpoenas, ECF Nos. 75-78, 80-81, 110-11.            Defendants

   and the government officials who received subpoenas filed Motions




          This case is described in greater detail in the Court’s
          1

   September 10, 2020 Memorandum and Order, ECF No. 105, and its
   October 23, 2020 Opinion and Order, ECF No. 129.
Case 1:18-cv-00378-WES-PAS Document 150 Filed 12/07/20 Page 2 of 11 PageID #: 2258



   to Quash, ECF Nos. 85, 87, 89, and 120, based on legislative

   privilege, deliberative process privilege, and undue burden.                    This

   Court denied the Motions.              See October 23, 2020 Op. and Order

   (“Opinion”), ECF No. 129.

          In    the    Motions     to   Quash,   the    State     argued   that   state

   legislative        privilege    is   absolute   in     dormant    Commerce     Clause

   cases.      See, e.g., Governor’s Mot. to Quash 13-18, ECF No. 85.

   This   Court       disagreed,    concluding     that    “the    cases   applying   a

   qualified privilege represent the better, and controlling, legal

   rule.”      Opinion 15-16 (quoting Kay v. City of Rancho Palos Verdes,

   No. CV 02-03922 MMM RZ, 2003 WL 25294710, at *14 (C.D. Cal. Oct.

   10, 2003)).         Furthermore, the State contended that neither the

   legislative privilege nor the deliberative process privilege can

   be breached under these circumstances because the motivations of

   the Governor, Speaker, and Representative are irrelevant to the

   dormant Commerce Clause inquiry.              See, e.g., Governor’s Mot. to

   Quash 25-32.        Again, the Court held otherwise, stating in part:

          “circumstantial evidence of an allegedly discriminatory
          purpose” is relevant in dormant Commerce Clause cases if
          the party offering it “show[s] the relationship between
          the proffered evidence and the challenged statute.”
          Alliance of Auto. Mfrs. v. Gwadosky, 430 F.3d 30, 39
          (1st Cir. 2005); see Bacchus Imports, Ltd. v. Dias, 468
          U.S. 263, 270 (1984) (citations omitted) (“A finding
          that    state    legislation    constitutes    ‘economic
          protectionism’ may be made on the basis of either
          discriminatory   purpose   .  .   .  or   discriminatory
          effect[.]”).

   Opinion 19 (footnote omitted).


                                             2
Case 1:18-cv-00378-WES-PAS Document 150 Filed 12/07/20 Page 3 of 11 PageID #: 2259



          The State continues to press these arguments in the instant

   Motion for Certification of Order for Interlocutory Appeal, ECF

   No.   131. 2       The   State   seeks     certification       of    two   overlapping

   questions for interlocutory appeal:              (1) “Whether the legislative

   privilege is absolute when a facially neutral statute is challenged

   under the dormant Commerce Clause[,]” and (2) “[w]hether the

   legislative and deliberative process privileges may be invaded in

   a dormant Commerce Clause case for the purpose of establishing

   whether        a   facially      neutral      statute    was        enacted   with    a

   discriminatory purpose.”              Mot. for Certification of Order for

   Interlocutory Appeal (“Mot. for Cert.”) 1-2, ECF No. 131.                      For the

   reasons that follow, the Motion is DENIED.

   II.    Discussion

          “[I]nterlocutory certification of this sort ‘should be used

   sparingly and only in exceptional circumstances . . . .’”                         In re

   San Juan Plaza Hotel Fire Litig., 859 F.2d 1007, 1010 n.1 (1st

   Cir. 1998) (citation and quotations omitted); see also Camacho v.

   P.R. Ports Auth., 369 F.3d 570, 573 (1st Cir. 2004) (such appeals

   are “hen's-teeth rare”); In re Air Crash at Georgetown, Guyana, 33

   F. Supp. 3d 139, 155 (E.D.N.Y. 2014) (“Even where all three

   criteria are satisfied, district courts have unfettered discretion

   to    deny     certification     if   other    factors    counsel       against    it.”

   (citation and quotations omitted)). The Court may certify an order


          2   The State has also filed a Notice of Appeal, ECF No. 145.
                                       3
Case 1:18-cv-00378-WES-PAS Document 150 Filed 12/07/20 Page 4 of 11 PageID #: 2260



   for interlocutory appeal if the Court is “of the opinion that such

   order involves [1] a controlling question of law [2] as to which

   there is substantial ground for difference of opinion and that [3]

   an immediate appeal from the order may materially advance the

   ultimate termination of the litigation . . . .”                 28 U.S.C.

   § 1292(b).     The Court concludes that none of the factors is met.

         1.     Controlling Question of Law

         “In the context of motions for interlocutory certification,

   the   term   ‘controlling’   means   ‘serious   to   the   conduct   of   the

   litigation, either practically or legally.’ . . . But, ‘a legal

   question cannot be termed “controlling” if litigation would be

   conducted in much the same manner regardless of the disposition of

   the question upon appeal.’”          Atrion Networking Corp. v. Marble

   Play, LLC, 31 F. Supp. 3d 357, 359 (D.R.I. 2014) (quoting Bank of

   N.Y. v. Hoyt, 108 F.R.D. 184, 188 (D.R.I. 1985)).          Of relevance is

   whether the legal question will significantly affect “the scope of

   evidence in a complex case, . . . the scope of discovery procedure,

   the length and complexity of ultimate trial, and the expenditure

   of time, money and effort which [this case] will engender.”           Hoyt,

   108 F.R.D. at 189.

         Here, compliance with the subpoenas at issue would not be

   particularly time-consuming.         Indeed, the State has represented

   that if the Court’s Opinion and Order denying the Motions to Quash

   stands, the State will need just two weeks to produce the documents


                                         4
Case 1:18-cv-00378-WES-PAS Document 150 Filed 12/07/20 Page 5 of 11 PageID #: 2261



   previously withheld.         See Joint Mot. for the Entry of the Proposed

   Am.    Joint   Schedule,      Ex.   A,    at    2,     ECF   No.   135-1.      Thus,

   interlocutory appeal would not save time for the Court; nor would

   it save much time or expense for the State.                  Moreover, the Court

   previously declined to issue a preliminary injunction sought by

   Plaintiffs, so Plaintiffs have been paying, and would continue to

   pay tolls during the pendency of an interlocutory appeal.                           See

   Sept. 10, 2020 Mem. and Order, ECF No. 105 (denying preliminary

   injunction).        Because the tolls are ongoing, the Court has placed

   this   case    on    an    accelerated    trial      calendar,     which    would   be

   interrupted and substantially delayed by interlocutory appeal.

          While the issues at summary judgment or trial might be altered

   somewhat by evidence obtained through these subpoenas, the general

   shape and scope of the case will not.             Nonetheless, the State makes

   the hollow threat that “permitting the Court’s Opinion and Order

   to stand . . . would require Defendants to call at trial some or

   all of the 38 senators and the 75 representatives who voted on the

   RhodeWorks Act.”           Mot. for Cert. 3.          But there can be no real

   question   that      the    motivations    of    the    Governor,    Speaker,       and

   Representative have import beyond those of other legislators.                       As

   the Court has stated, “[c]ommon sense dictates that the intent of

   [individuals        who    spearheaded     the       legislation]     has    greater

   relevance than that of other legislative actors.”                    Opinion 21.




                                             5
Case 1:18-cv-00378-WES-PAS Document 150 Filed 12/07/20 Page 6 of 11 PageID #: 2262



         Furthermore, the mere fact that privilege is at stake does

   not render the issues controlling.                 The Supreme Court has stated

   that “postjudgment appeals generally suffice to protect the rights

   of   litigants        and    ensure     the    vitality   of    the   attorney-client

   privilege.”       Mohawk Industries, Inc. v. Carpenter, 558 U.S. 100,

   109 (2009).       Though “an order to disclose privileged information

   intrudes         on         the     confidentiality            of     attorney-client

   communications[,] deferring review until final judgment does not

   meaningfully reduce the ex ante incentives for full and frank

   consultations between clients and counsel.”                    Id.; see also United

   States v. Woodbury, 263 F.2d 784, 788 (9th Cir. 1959) (“[T]he claim

   of privilege here asserted is collateral to the basic issues of

   this case, and cannot be regarded as presenting a ‘controlling

   question of law’ as those words are used in the statute.”).                      The

   same is true here; disclosure of documents and testimony that lie

   within     the   scope       of   the    legislative      or   deliberative   process

   privileges will remain rare.                  Government officials will continue

   to benefit from privilege protections regardless of what occurs in

   this case.       In sum, the questions here are not controlling.

         2.     Substantial Ground for Difference of Opinion

         “[I]t can be concluded that there is a ‘substantial ground

   for difference of opinion’ about an issue when the matter involves

   ‘one or more difficult and pivotal questions of law not settled by

   controlling authority.’”                Philip Morris Inc. v. Harshbarger, 957


                                                  6
Case 1:18-cv-00378-WES-PAS Document 150 Filed 12/07/20 Page 7 of 11 PageID #: 2263



   F.   Supp.     327,    330    (D.    Mass.      1997)      (quoting       McGillicuddy      v.

   Clements, 746 F.2d 76, 76 n.1 (1st Cir. 1984)).

         Here, the State raises two legal issues. The first is whether

   the state legislative privilege is absolute in dormant Commerce

   Clause cases.         See Mot. for Cert. 1.                It is not.         “[M]ost courts

   to   address     the    issue       have   determined          that     the     privilege   is

   qualified in all cases, requiring a ‘balancing of the legitimate

   interests on both sides.’”              Opinion 14 (quoting McDonough v. City

   of Portland, No. 2:15-CV-153-JDL, 2015 WL 12683663, at *2 (D. Me.

   Dec. 31, 2015)); see also Opinion 14 n.7 (collecting cases). Cases

   stating    otherwise         are   in   the     minority         and    often    suggest    the

   privilege is a qualified one “in approach, if not by name.”

   Opinion 13 n.6 (citing Miles-Un-Ltd., Inc. v. Town of New Shoreham,

   R.I., 917 F. Supp. 91, 100 (D.N.H. 1996)).                              Moreover, for the

   reasons previously given by this Court, the in-circuit case relied

   upon by the State is unconvincing.                        See Opinion 12 (“[Miles-Un-

   Ltd.]     dealt       with     privilege,           but     the        court’s    discussion

   inexplicably focused on the question of immunity.”).                               While the

   State’s argument for an absolute privilege is not frivolous,

   neither    is   it     substantial;        it       is,   at   best,      a   minority     view

   supported by rickety case law.

         The second legal issue for which the State seeks interlocutory

   review    is    whether       the    legislative           and    deliberative       process

   privileges can ever be overcome for the purpose of ascertaining


                                                   7
Case 1:18-cv-00378-WES-PAS Document 150 Filed 12/07/20 Page 8 of 11 PageID #: 2264



   the    motives    of   individual   legislators    or    executive    branch

   officials.       See Mot. for Cert. 2.     The State concedes that the

   deliberative process privilege is qualified.            See Governor’s Mot.

   to Quash 18 (citing Texaco P.R., Inc. v. Dep’t of Consumer Affairs,

   60 F.3d 867, 885 (1st Cir. 1995)).        And, as discussed, the state

   legislative privilege is qualified as well.        Thus, these questions

   necessarily involve fact-specific balancing inquiries.               But the

   State makes no argument that the manner in which the Court applied

   the balancing test deserves interlocutory review; rather, the

   State argues that a balancing test should not have been applied at

   all.    See Mot. for Cert. 2-3.      This boils down to the contention

   that individual legislators’ motives are irrelevant.

          The State relies primarily on Apel v. Murphy, 70 F.R.D. 651

   (D.R.I. 1976), in which this Court held that legislative intent is

   irrelevant to the dormant Commerce Clause.          See id. at 655; Mot.

   for Cert. 10-11.       But, as noted in the Opinion and Order, that

   holding is inconsistent with more recent Supreme Court and First

   Circuit precedent. See Opinion 19 n.11.           “A finding that state

   legislation constitutes ‘economic protectionism’ may be made on

   the basis of either discriminatory purpose . . . or discriminatory

   effect[.]”    Bacchus Imports, 468 U.S. at 270 (citations omitted).

   The State points to two cases for the proposition Apel nonetheless

   remains good law.      See Mot. for Cert. 10-11.        In the first case,

   the court doubted whether the Supreme Court really meant what it


                                        8
Case 1:18-cv-00378-WES-PAS Document 150 Filed 12/07/20 Page 9 of 11 PageID #: 2265



   said.   See Gov’t Suppliers Consolidating Servs., Inc. v. Bayh, 133

   F.R.D. 531, 538 (S.D. Ind. 1990) (“While recent Supreme Court

   opinions have clearly contained discussions of lawmakers’ motives,

   no collection of Justices has yet grounded a majority opinion on

   the   conclusion     that    the   secret    motive   of    the      lawmakers   was

   illegitimate.”). This question – at least within the First Circuit

   - is no longer up for debate.            See All. of Auto. Mfrs., 430 F.3d

   at 39 (“[C]ircumstantial evidence of an allegedly discriminatory

   purpose”    is    relevant    if   the   party   offering       it    “show[s]   the

   relationship between the proffered evidence and the challenged

   statute.”).       The second case directly contradicts the State’s

   argument:        “Discovery into motive may be permissible when the

   alleged    constitutional      violation     turns    on   an   unconstitutional

   motive, that is, where the government’s motive is what makes the

   action unconstitutional.”           Harris v. City of Wichita, Sedgwick

   Cty, Kan., No. 94-3357, 1996 WL 7963, at *3 (10th Cir. Jan. 3,

   1996) (citation and quotations omitted).

         This Court concludes that there is not substantial ground for

   difference of opinion regarding the legal questions identified by

   the State.

         3.    Materially Advance Ultimate Termination of Litigation

         “Certification is . . . appropriate only in the narrow class

   of cases in which ‘an intermediate appeal may avoid protracted

   litigation.’”       Fed. Hous. Fin. Agency v. UBS Americas, Inc., 858


                                            9
Case 1:18-cv-00378-WES-PAS Document 150 Filed 12/07/20 Page 10 of 11 PageID #: 2266



   F. Supp. 2d 306, 337 (S.D.N.Y. 2012), aff'd, 712 F.3d 136 (2d Cir.

   2013) (quoting Koehler v. Bank of Bermuda Ltd., 101 F.3d 863, 866

   (2d Cir. 1996)).       “Although technically the question of whether

   there is a controlling issue of law is distinct from the question

   of whether certification would materially advance the ultimate

   termination of the litigation, in practice the two questions are

   closely connected.”      SEC v. Credit Bancorp, Ltd., 103 F. Supp. 2d

   223, 227 (S.D.N.Y. 2000).        For the same reasons that the legal

   questions here are not controlling, neither would early appeal

   advance the ultimate termination of the litigation.          Moreover, the

   discovery    process    may   run     into   significant   challenges     if

   compliance with the subpoenas is delayed by an appeal.                As of

   January 4, 2021, neither Speaker Mattiello nor Representative Ucci

   will be members of the Rhode Island legislature.           See Dan McGowan

   & Edward Fitzpatrick, With Votes Still to Count, Mattiello Concedes

   in   House   District    15   Race,    Boston   Globe   (Nov.   4,   2020),

   https://www.bostonglobe.com/2020/11/04/metro/with-votes-still-

   count-mattiello-concedes-house-district-15-race/; Jacob Marrocco,

   Ucci Opens Up on Decision Not to Run for Reelection, Johnston

   Sunrise (July 2, 2020), https://cranstononline.com/stories/ucci-

   opens-up-on-decision-not-to-run-for-reelection,154282.           And while

   at the time of this writing the Governor has declared she is not

   going to join President-elect Biden’s administration as Secretary

   of Health and Human Services, her statement was careful to allow


                                         10
Case 1:18-cv-00378-WES-PAS Document 150 Filed 12/07/20 Page 11 of 11 PageID #: 2267



   for other potential positions for which she has been rumored to be

   a possible candidate.       See Adam Cancryn & Alice Miranda Ollstein,

   Raimondo Says She Won’t Be Biden’s Health Secretary, Politico (Dec.

   3,     2020),     https://www.politico.com/news/2020/12/03/raimondo-

   biden-hhs-secretary-442672.       If anything, interlocutory appeal may

   hinder the discovery process necessary to the ultimate termination

   of litigation.

   III. Conclusion

         For   the   reasons    given   herein,    Defendants’    Motion   for

   Certification of Order for Interlocutory Appeal, ECF No. 131, is

   DENIED.

   IT IS SO ORDERED.




   William E. Smith
   District Judge
   Date: December 7, 2020




                                        11
